DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendments, arguments, and remarks submitted on January 04, 2022, in which claims 1-3, 5-9, 15-17, 21, & 24-30 are presented for further examination.
Claims 2, 7, & 16 have been amended.
Claims 4, 10-14, 18-20, & 22-23 have been cancelled.
Claims 24-30 are new.
Claims 1-3, 5-9, 15-17, 21, & 24-30 are pending.

Response to Arguments
Applicant's arguments filed January 04, 2022 have been fully considered but they are not persuasive. See Examiner’s response below.
With respect to Applicant’s argument regarding the 35 U.S.C. 112 interpretation and corresponding rejection Examiner respectfully disagrees and maintains his position with respect to the same.  The modules recited in claims 1 and 3-9 are not modified by sufficient structural hardware elements, primarily because the modules as recited in the immediate claims can be interpreted as software elements rather than hardware elements.  Therefore, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
With respect to Applicant’s argument regarding the 35 U.S.C. 101 rejections, Examiner respectfully disagrees and maintains his position with respect to the same.  Examiner refers 
With respect to claims 1 & 15, applicant appears to assert that the cited art does not teach “a present module configured to present first information relating to the skin condition of the user based on the environmental information”.  Examiner respectfully disagrees and maintains his position with respect to the same.  CHEN teaches [0029-0031] presentation and analysis of user skin information based upon environmental factors.  CHEN teaches [0029] that these environmental factors may include temperature information, humidity information, and UV information.
With respect to claims 1 & 15, applicant appears to assert that the cited art does not teach “a present module configured to present second information relating to the skin condition of the user based on environmental log information including a plurality of environmental information”.  Examiner respectfully disagrees and maintains his position with respect to the same.  CHEN teaches [0050] skin information and conditioning which is populated based upon the environmental information which has been provided. Skin information may include skin oil level, hydration level, or oxygen level.

Claim Rejections - 35 USC § 112
Claims 1, 3, 5-9, 24, 26-28, & 30 includes the language “configured to”.  “Configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-9, & 24-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims lack the physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101.  As such, they fail to fall within a statutory category.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 8-9, 15-17, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over CHEN et al. (US Pub. No. 2019/0142138 A1).
In respect to Claim 1, CHEN teaches:
an information processing apparatus comprising; a retrieve module configured to retrieve environmental information indicating an ultraviolet ray exposure amount indicating an amount of ultraviolet rays exposed to a user, a temperature of an environment where the user stays, and a humidity of the environment where the user stays; (CHEN teaches [0029] collection of environmental information including temperature, humidity, and UV information.)
a present module configured to present first information relating to the skin condition of the user based on the environmental information; (CHEN teaches [0029] skin condition of a user.)
CHEN teaches [0029-0031] presentation and analysis of user skin information based upon environmental factors.  CHEN teaches [0029] that these environmental factors may include temperature information, humidity information, and UV information.
and a present module configured to present second information relating to the skin condition of the user based on environmental log information including a plurality of environmental information (CHEN teaches [0031] analysis of skin information and environmental information.)
CHEN teaches [0050] skin information and conditioning which is populated based upon the environmental information which has been provided. Skin information may include skin oil level, hydration level, or oxygen level.
As per Claim 2, CHEN teaches:
wherein the first information and the second information comprise at least one of advice on the user's skin care method, advice on a product suitable for the user's skin care, advice on the user's hormone balance, or advice on the user’s stress (CHEN teaches [0028] personalization of skin care based on user analysis.)
As per Claim 3, CHEN teaches:
an estimation module configured to estimate a skin index of the skin condition of the user based on the environment log information; and a present module configured to present the estimated skin index (CHEN [0029])
As per Claim 5, CHEN teaches:
a retrieve module configured to retrieve action log information indicating a history of action information relating to the user's action, wherein the estimation module estimates the skin index based on the environment log information and the action log information (CHEN teaches [0028] personalization of skin care based on user analysis.)
As per Claim 8, CHEN teaches:
wherein the retrieve module retrieves the environmental information from a measuring apparatus configured to measure the environmental information (CHEN teaches [0029] collection of environmental information including temperature, humidity, and UV information.)
As per Claim 9, CHEN teaches:
a present module configured to present a notification message when the amount of ultraviolet rays exposed to the user is equal to or greater than a predetermined value (CHEN [0029, 0035,0082])



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN in view of Ademola (US Pub. No. 2015/0045631 A1).
As per Claim 6, CHEN does not explicitly disclose:
a retrieve module configured to retrieve psychosomatic log information related to the user's mind-body, wherein the estimation module estimates the skin index based on the environment log information and the psychosomatic log information 
However, Ademola teaches:
a retrieve module configured to retrieve psychosomatic log information related to the user's mind-body, wherein the estimation module estimates the skin index based on the environment log information and the psychosomatic log information (Ademola teaches [0024, 0037] retrieval of user mind and body information.)
It would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to incorporate the teachings of Ademola into the system of CHEN.  One of ordinary skill in the art would have been motivated to provide a system capable of 

Allowable Subject Matter
Claims 7 & 24-30 are allowable over the prior art, however formal requirements remain outstanding. As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            March 17, 2022